WPT ENTERPRISES, INC.

AMENDMENTS TO THE 2004 STOCK INCENTIVE PLAN

MAY 31, 2006

The 2004 Stock Incentive Plan is hereby amended as follows:

(a) Section 5.1 is hereby amended and restated as follows:

5.1. Number of Shares. Subject to adjustment as provided in Section 10.6, the
number of shares of Common Stock which may be issued under the Plan shall not
exceed 4,200,000 shares of Common Stock. Shares of Common Stock that are issued
under the Plan or are subject to outstanding Incentives will be applied to
reduce the maximum number of shares of Common Stock remaining available for
issuance under the Plan.

(b) The following Section 10.14 is hereby added:

10.14. Change in Control. (a) Upon a Change in Control, as defined in paragraph
(b) of this Section 10.14, any stock option or restricted stock award granted to
any Participant under this Plan that would have become vested upon continued
employment by the Participant shall immediately vest in full and become
exercisable, notwithstanding any provision to the contrary of such award, and
notwithstanding the discretion of the Committee pursuant to Section 10.12.

(b) For purposes of this Section 10.14, “Change in Control” means:

(1) The acquisition by any person, entity or “group”, within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”) (excluding, for this purpose, (A) the Company, (B) any employee
benefit plan of the Company or its subsidiaries which acquires beneficial
ownership of voting securities of the Company or (C) Lakes Entertainment, Inc.,
Lakes Poker Tour, LLC or any other entity at least 80% of the voting equity of
which is owned by Lakes Entertainment, Inc.) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 33% or more of
either the then outstanding shares of common stock or the combined voting power
of the Company’s then outstanding voting securities entitled to vote generally
in the election of directors; or

(2) Individuals who, as of May 31, 2006, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to May 31, 2006 whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board (other than an election or nomination of an individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of the Directors of the Company, as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act)
shall be, for purposes of this Agreement, considered as though such person were
a member of the Incumbent Board; or

(3) Approval by the stockholders of the Company of (A) a reorganization, merger
or consolidation, in each case, with respect to which persons who were the
stockholders of the Company immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own more than 50% of the combined
voting power of the reorganized, merged or consolidated company’s then
outstanding voting securities entitled to vote generally in the election of
directors of the reorganized, merged or consolidated company, or (B) a
liquidation or dissolution of the Company or (C) the sale of all or
substantially all of the assets of the Company.

